855 P.2d 448 (1993)
GRAPHIC DIRECTIONS, INC., a Colorado corporation, Petitioner,
v.
Robert L. BUSH and F. Dennis Dickerson, Respondents.
No. 92SC485.
Supreme Court of Colorado, En Banc.
February 16, 1993.

ORDER OF COURT AND MANDATE
IT IS THIS DAY ORDERED that the Petition for Certiorari shall be, and the same hereby is, GRANTED, and the judgment of the Court of Appeals, 844 P.2d 1190, is vacated.
IT IS FURTHER ORDERED that this case be, and hereby is, remanded to the Court of Appeals for reconsideration in light of Pomeranz v. McDonald's Corp., 843 P.2d 1378 (Colo.1993).